Citation Nr: 1303009	
Decision Date: 01/28/13    Archive Date: 02/05/13

DOCKET NO.  05-02 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disorder.  


REPRESENTATION

Appellant represented by:	Sandra W. Wischow, Attorney


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from September 1943 to March 1946.  He died November 2011.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2004 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a low back disorder.  In a December 2012 administrative decision the appellant was determined to be the eligible claimant for substitution in the Veteran's appeal.  

In June 2006, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record and associated with the claims folder.  

In an October 2006 decision, the Board denied service connection for a low back disorder.  The Veteran appealed the denial to the U.S. Court of Appeals for Veterans Claims (Court).  By June 2008 Order, the Court vacated the Board's October 2006 decision and remanded the matter to the Board for compliance with instructions contained in a May 2008 Joint Motion for an Order Vacating the Board decision.  

In December 2008, the Board remanded the claim to the RO for additional development.  

In October 2009, the Board denied the claim for service connection for a low back disorder.  The Veteran appealed the denial of service connection to the Court.  By May 2010 Order, the Court vacated the Board's October 2009 decision and remanded the matter to the Board for compliance with instructions contained in a May 2010 Joint Motion for Remand.  

In October 2010, the Board remanded the claim to the RO for additional development.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an October 2010 Board remand, the Board remanded the instant claim for clarification of the VA examiner's July 2009 medical addendum which indicated "whether a review of June 2004 and "July" 2008 VA physician's reports did or did not change her February 2009 opinion that the Veteran's lumbar spondylosis with spinal stenosis was not caused by or a result of inservice injury.  

Appellate review discloses that post-service VA medical records show lumbar spine degenerative joint disease in September 1990, lumbar spinal stenosis in December 2001, and lumbosacral spondylosis in May 2002.  In June 2004, a VA treating examiner noted the Veteran's history of a jeep accident in military service, and opined that it was possible that event started a degenerative cascade leading to his current severe lumbar degenerative disease including spinal stenosis.  In June 2008, another VA treating examiner noted the Veteran's history of an injury in military service, and opined that it was possible that his current severe degenerative disc disease and spinal stenosis may be related to the inservice injury. 

On February 2009 VA examination at the West Palm Beach, Florida VA Medical Center (VAMC), the examiner opined that the Veteran's lumbar spondylosis with spinal stenosis was not caused by or a result of inservice injury.  In a July 2009 addendum to the February examination report, the same examiner stated that a review of June 2004 and "July" 2008 VA physicians' reports did change her above mentioned opinion, but then she also stated that the current diagnosis of herniated lumbar disc and stenosis was not caused by an inservice accident.  The Board remanded the claim again because of the examiner's inconsistent statement.  She also addressed a "July" 2008 report, when the report she should have addressed was a June 2008 report.  In her clarification report of January 2011, she indicated that she reviewed the VA physicians reports of June 2004 and July 2008, as requested in the VA 2507 request dated April 29, 2009.  However, the April 29, 2009 VA 2507 indicated that the VA physicians report of June 2004 and June 2008, be reviewed, not the physician's report of  July 2008.  Therefore, her January 2011 clarification report was not clarified, as she did not review the appropriate report.  

If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2012).  Where the record does not adequately reveal the current state of a disability, the fulfillment of the duty to assist includes providing a thorough and contemporaneous medical examination that considers the claimant's prior medical examinations and treatment.  See Floyd v. Brown, 9 Vet.App. 88, 93 (1996); Ardison v. Brown, 6 Vet.App. 405, 407-08 (1994).  Inadequate medical evaluation frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  

In view of the VA examiner's apparently inconsistent July 2009 statement, the Board finds that this case must be remanded to the RO again to obtain a supplemental statement from the examiner that wrote the January 2001 medical opinion to clarify the inconsistencies and resolve the issue on appeal.  The RO is advised that a new examination cannot be performed as the Veteran is now deceased.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The RO should return the claims folder to the VA examiner at the West Palm Beach, Florida VAMC for a detailed medical statement to supplement her prior February 2009 examination report and July 2009 addendum regarding the etiology of the Veteran's current low back disability.  

She should specifically review her July 2009 medical addendum and clarify the apparent contradiction therein.  She should review the June 2004 and June 2008 (not July 2008) VA physician's reports in the claims file and determine whether these reports did or did not change her February 2009 opinion that the veteran's lumbar spondylosis with spinal stenosis was not caused by or a result of inservice injury.  

In reaching her opinion, the examiner should set forth the complete rationale for the conclusion and opinion reached in a printed (typewritten) report.  

2.  To help avoid future remand, the RO must ensure that all requested action has been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet.App. 268, 271 (1998).  

3.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  

4.  If the benefit sought on appeal remains denied, the RO must furnish the appellant and her attorney an appropriate Supplemental Statement of the Case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims folder is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


      (CONTINUED ON THE NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



